Case 3:20-cr-00086-TJC-JBT Document1 Filed 06/17/20 Page 1 of 3 PagelD 1

FILED IN OPEN COURT
(yn 1 7202 a

CLERK, U.S. DISTRICT coUAT
UNITED STATES DISTRICT COURT  sipoie DISTRICT OF FLORIDA

MIDDLE DISTRICT OF FLORIDA JACKSONVILLE, FLORIDA
JACKSONVILLE DIVISION :
UNITED STATES OF AMERICA
v. Criminal No. 3:20-cr- $y AY Oe
FORGE PEREZ
RICARDO PEREZ
SETH GUTERMAN
AARON DURALL
JAMES F. PORTER, JR.
SEAN PORTER
CHRISTIAN FLETCHER
NEISHA ZAFFUTO

AARON ALONZO
NESTOR ROJAS

MOTION TO SEAL INDICTMENT
AND RELATED DOCUMENTS
Pursuant to Fed. R. Crim. P. 6(e)(4), and in the interests of law
enforcement, the United States of America by Maria Chapa Lopez, United
States Attorney for the Middle District of Florida, hereby moves this
honorable Court to direct the Clerk to seal the Indictment, the file copy of the
warrant(s), defendant information sheet(s), this motion, the Court's order
regarding this motion and any other documents filed in this case that would
identify the defendant(s). Disclosure of the existence of these documents
prior to the arrest or self-surrender of a defendant could hinder or impede

apprehension efforts.
Case 3:20-cr-00086-TJC-JBT Document1 Filed 06/17/20 Page 2 of 3 PagelD 2

The United States further moves that the Court direct the Clerk to seal
the Indictment in this case except when necessary to provide certified copies of
the Indictment to the United States Attorney's Office.

The United States further requests that the Court's Order allow the
United States Marshal Service to release certified copies of the arrest warrant
to the case agent or other appropriate law enforcement and/or to the United
States Attorney's Office, upon verbal request of the United States Attorney's
Office to the United States Marshal Service, without further order of the
Court.

The United States further requests that the Court’s Order allow the
United States Marshal Service or other appropriate law enforcement agency to
enter the arrest warrant into the National Crime Information Center (NCIC)
database or other appropriate law enforcement database, without further order
of the Court.

The United States further requests that the Court's Order allow the
United States to disclose the existence of the Indictment in any subsequent
search and/or seizure warrants which may be executed in conjunction with

the arrest of the defendant(s).
Case 3:20-cr-00086-TJC-JBT Document1 Filed 06/17/20 Page 3 of 3 PagelD 3

The United States further moves that the Court direct the Clerk to

unseal the documents described herein without further order when any named

defendant is taken into custody.

Respectfully submitted,

MARIA CHAPA LOPEZ
United States Attorney

_

Assistant United States Attorney
Florida Bar No. 0603511

300 N. Hogan Street, Suite 700
Jacksonville, Florida 32202
Telephone: (904) 301-6300
Facsimile: (904) 301-6310

E-mail: tysen.duva@usdoj.gov
